DETAILED ACTION
	The following is a response to the amendment filed 12/20/2021 which has been entered.
Response to Amendment
	Claims 1-7 are pending in the application. Claim 8 has been cancelled.
	-The 112(f) interpretation has been withdrawn due to applicant amending claim 1 with structure and/or structural modifier to perform the functions as recited.
	-The 103 rejection has been withdrawn due to applicant amending claims 1 and 7 with limitations not disclosed by the prior art of record used in the rejection.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claims 1 and 7) a gear stage choosing apparatus and method for choosing a stepped transmission gear stage by storing a vehicle speed and gear stage shift map, determining a gear stage associated with an estimated vehicle speed after a lapse of first period time from current time based on map, evaluating fuel efficiency in each of some gear stages including the determined stage and one or more higher or lower stages less than or equal to a specific number of gear steps than the determined stage and choosing a stage selected from the some stages to which a current gear stage is changed to based on the fuel efficiency and in combination with the limitations as written in claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Lee 20100082228, paragraphs [0031]-[0033] discloses a system that evaluates fuel efficiency based on a shift map of gear stages and shifts a transmission accordingly based on the type of efficiency determined.
-Takeuchi et al 20130151074, paragraphs [0041]-[0042] discloses a system that determines target engine speed based on optimum fuel economy and shifts a transmission accordingly to obtain the engine speed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 6, 2022